Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 22 October 1781
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen,
Passy, Oct. 22. 1781
I receiv’d the Letter you did me the honour of writing to me the 4th Instant, wherein you advis’d me either to send Remittances, or to permit the Drawing on me at a short Term in order to discharge Mr Adams’s Acceptances therein mentioned. The latter Method is most convenient to me, and I hereby acquaint you that I will accept & pay such Drafts as shall from time to time be made on me for that purpose at thirty Days sight. I have the honour to be with great Esteem, Gentlemen,
Messrs Fizeaux & Grand, Bankers, Amsterdam
